Citation Nr: 0935530	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  97-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 
1998 for the grant of a 30 percent disability rating for the 
service-connected right shoulder disability.  

2.  Entitlement to an effective date earlier than May 27, 
2004 for the grant of service connection for PTSD.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from multiple rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) listed above.  In 
a March 1997 rating decision (issued in April 1997), the RO 
denied entitlement to service connection for PTSD; in April 
2002, the Board remanded this issue for further development.  
In December 2004, the RO issued a rating decision granting 
service connection for PTSD, with an effective date of May 
27, 2004.  The Veteran appealed both the effective date and 
the 10 percent disability rating assigned to the PTSD.  In an 
October 2000 rating decision, the RO increased the disability 
rating assigned to the Veteran's service-connected right 
shoulder disability to 30 percent, effective July 16, 1998.  
The Veteran disagreed with the effective date assigned to the 
30 percent increase.

When this matter was last before the Board in March 2007, the 
Veterans claims were denied.  The Veteran appealed the 
Board's March 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2008 
Order, the Court granted a Joint Motion for Remand, and 
remanded the matter to the Board for further development and 
re-adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
issues currently before the Board was issued in August 2006.  
Subsequent to the issuance of this supplemental statement of 
the case, copies of VA and private medical evidence sent by 
the veteran were associated with the claims file.  The 
Veteran did not include with this evidence a waiver of 
initial review by the RO and the Veteran's representative did 
not indicate that the Veteran wished to waive that review in 
their informal hearing presentation of December 2008.  

Since this evidence is pertinent to the Veteran's claim, and 
since it has not been considered by the RO, and the Veteran 
has not submitted a statement waiving such consideration, it 
must be referred to the RO for initial review.  38 C.F.R. 
§§ 19.37, 20.1304 (2008).  It is incumbent upon the RO to 
review the evidence, and if a decision cannot be reached that 
is favorable to the appellant, issue an appropriate 
supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether additional 
development is necessary based upon the 
VA and private medical evidence received 
and associated with the claims file 
subsequent to the August 2006 
supplemental statement of the case, and 
undertake any such additional 
development.  

2.  Readjudicate the Veteran's claims.  
If any benefit on appeal remains denied 
the Veteran should be provided a 
supplemental statement of the case and be 
given the legally requisite opportunity 
to respond.  The claims folder should be 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




